Citation Nr: 1101076	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to June 
1965 and from February 1993 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 40 percent for the Veteran's cervical 
spine disability.  He timely appealed that decision.

The Board notes that the Veteran was initially service-connected 
for his cervical spine disability in a March 1995 rating 
decision, which assigned a 40 percent evaluation effective 
November 16, 1994.  He most recently filed a claim for an 
increased evaluation in May 2007, which culminated in the August 
2007 rating decision that is the subject of this appeal.

The Board originally decided this claim in an August 2010 
decision.  For the following reasons, as discussed below, the 
Board vacates that decision, and the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

The Board notes that it initially decided the Veteran's increased 
evaluation claim in August 2010.  The Veteran had requested a 
hearing before the Board at that time, which was scheduled for 
July 15, 2010.  He was sent notice of that hearing in June 22, 
2010.  He did not show for his scheduled hearing, and the Board 
decided the case upon the evidence of record.

However, in the Veteran's August 2010 motion for reconsideration, 
it was subsequently brought to the Board's attention that in July 
2010, prior to his scheduled hearing, he had submitted a request 
to reschedule his assigned Video Conference hearing before the 
Board.  Such was not associated with the file prior to the 
Board's decision in August 2010.  

Accordingly, the Board finds that there was a request to 
reschedule the hearing of record prior to his scheduled Board 
hearing in July 2010.  This constitutes a prejudicial failure to 
provide a requested personal hearing before the Board.  See 38 
C.F.R. § 20.904(a)(3) (2010).   

Therefore, the appellant was denied due process of law, and the 
August 2010 Board decision is vacated.  


REMAND

Per his earlier request, the Veteran was scheduled to attend a 
video conference hearing in July 2010.  On the appointed hearing 
date, he failed to appear for that hearing.  However, prior to 
his scheduled hearing, he had submitted a timely request to 
reschedule that hearing.  Consequently, a new Travel Board or 
video conference hearing should be scheduled.  As it is the RO 
which conducts scheduling of Travel Board hearings, the case must 
be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge, either by video 
conference or in person at the RO, whichever 
affords the earliest opportunity, and notify 
him and his representative of the date, time 
and location of this hearing.  Place a copy 
of the hearing notice letter in the claims 
file.  If, for whatever reason, he changes 
his mind and withdraws his request for this 
hearing or does not appear for it on the date 
scheduled, also document this in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


